Citation Nr: 0725550	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1971.  He died in December 2002, and the appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to service connection for 
the cause of the veteran's death, entitlement to Dependency 
and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. 
§ 1318, and eligibility to Dependents Education Assistance.  
An October 2004 Board decision denied DIC pursuant to 
38 U.S.C.A. § 1318, and remanded the matter of service 
connection for the cause of the veteran's death.  In August 
2006, the Board again remanded the latter issue for reasons 
explained below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that in June 2004 the appellant 
had testified before a Veterans Law Judge (VLJ); however, 
that VLJ thereafter retired from the Board prior to final 
disposition of the appeal.  In June 2006, the appellant 
responded that she wished to have a new hearing as provided 
by 38 C.F.R. § 20.707.  Accordingly, in August 2006 the Board 
remanded the case for this purpose.

It appears that the RO sent a February 2007 letter to the 
veteran's then-updated Florida address with the date and time 
of the scheduled Travel Board hearing.  The claims file 
reveals, however, that the letter was returned as 
undeliverable.  Upon the appellant's case being returned to 
the Board, her representative submitted a computer printout 
that showed a new address for the appellant in Utah.  

Accordingly, the case is REMANDED for the following action:

The RO should utilize the most recent 
address of record and schedule the 
appellant for a hearing before a VLJ.  
Appropriate notification of the hearing 
should be given to the appellant and her 
representative, and such notification 
should be documented and associated with 
the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



